                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                    NO. 3:06CR450

 UNITED STATES OF AMERICA,                        )
                                                  )
                 Plaintiff,                       )
                                                  )                          ORDER
                                                  )                        AMENDING
                                                  )                        JUDGMENT
     v.                                           )
                                                  )
 Troy Warren,                                     )
                                                  )
                 Defendant.                       )
                                                  )

          The Court sua sponte amends the term of supervised release of DEFENDANT Troy

Warren from nine (9) years to three (3) years. At Defendant’s sentencing, the Court erroneously

ordered Defendant to serve a term of supervised release of three (3) years on each of counts one,

three and five to run consecutively for a total term of nine (9) years. (Doc. No. 27). The legally

correct sentence is three (3) years on each of counts one, three, and five to run concurrently for a

total term of three (3) years.

          IT IS SO ORDERED.

                                                Signed: February 4, 2020
